FILED
                              NOT FOR PUBLICATION                             DEC 11 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SARABJIT SINGH, a.k.a. Sarbjit Singh,             No. 11-72882

               Petitioner,                        Agency No. A070-101-038

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Sarabjit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s denial of his motion to reopen exclusion proceedings held in

absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, and review de novo claims of due

process violations. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petition for review.

      The agency did not abuse its discretion in denying Singh’s motion to reopen

where Singh failed to demonstrate reasonable cause for his failure to appear. See 8

U.S.C. § 1252(b) (1991); 8 C.F.R. § 1003.23(b)(4)(iii)(B); see also Garcia v. INS,

222 F.3d 1208, 1209 (9th Cir. 2000) (per curiam) (notice to the attorney of record

constitutes notice to the petitioner).

      Singh’s contention that the BIA violated its own regulations and Singh’s due

process rights by setting a briefing schedule prior to the issuance of the transcript

from Singh’s 1991 proceedings fails because he has not established prejudice. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring prejudice to prevail on

a due process claim).

      In light of this disposition, we need not reach Singh’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                     11-72882